UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1735



In Re:   MUHSEN A. HADDAD,

                                                              Debtor.
-------------------------

BROTHERLY LOVE, LLC,

                                              Plaintiff - Appellant,

           versus


MUHSEN A. HADDAD,

                                               Defendant - Appellee,

           and


UNITED STATES TRUSTEE,

                                                  Party in Interest.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-00061-PJM; 05-17608)


Submitted:   March 28, 2007                 Decided:   April 12, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary A. Rosen, Rockville, Maryland, for Appellant.    Richard H.
Gins, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Brotherly Love, LLC, appeals from the district court’s

order affirming the bankruptcy court’s order granting the motion of

the debtor, Muhsen A. Haddad, to dismiss his Chapter 7 bankruptcy

case.   We have reviewed the record and decisions of the bankruptcy

court   and    the   district   court   and   find   no   reversible   error.

Accordingly, we affirm. See In re O’Brien Envtl. Energy, Inc., 181

F.3d 527, 531 (3d Cir. 1999).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 3 -